[Cite as State v. Carpenter, 2020-Ohio-5295.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  MONROE COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                    v.

     JOSHUA E. CARPENTER AKA BRITTANY LEANNA CARPENTER,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 19 MO 0010


                                    Criminal Appeal from the
                         Court of Common Pleas of Monroe County, Ohio
                                      Case No. 2018-278

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed



Atty. Dave Yost, Ohio Attorney General and Atty. Andrea Boyd, Assistant Attorney
General, 150 East Gay Street, 16th Floor, Columbus, Ohio 43215, for Plaintiff-Appellee,
and

Atty. Addison Spriggs, Assistant State Public Defender, 250 East Broad Street, Suite
1400, Columbus, Ohio 43215, for Defendant-Appellant.
                                                                                                         –2–



                                               Dated:
                                           November 6, 2020

Donofrio, J.

        {¶1}      Defendant-appellant, Joshua Carpenter aka Brittany Carpenter1, appeals
from a Monroe County Common Pleas Court judgment convicting him of six counts of
rape, following a jury trial.
        {¶2}      Appellant is married to Tabitha. They have a daughter together, A.C., who
was born in 2004. When A.C. was four years old, appellant began a relationship with
Charlotte. Appellant left Tabitha and moved in with Charlotte and her daughter G.B., who
was born in 2009. Appellant and Charlotte had a son together in 2011.
        {¶3}     A.C. had regular weekend and summer visitation with appellant at
Charlotte’s house. A.C. last visited with appellant at Charlotte’s house in February 2016.
In late 2016, when she was in the sixth grade, A.C. disclosed to her school guidance
counselor that appellant had been sexually abusing her since she was five years old.
        {¶4}     Appellant broke up with Charlotte and moved in with his new girlfriend, Gina
in 2016. G.B. and her brother visited appellant at Gina’s house on a few occasions. After
a visit in 2016, G.B. returned home to Charlotte with a gash on her side and bruises on
her rib cage. G.B.’s brother reported to Charlotte that appellant had whipped G.B.
Charlotte did not allow her children any further visitation with appellant after that point.
G.B. later disclosed to Charlotte’s girlfriend that appellant had sexually abused her.
        {¶5}      A Monroe County Grand Jury indicted appellant on six rape charges, all
first-degree felonies. A.C. was the alleged victim in counts one through four. G.B was
the alleged victim in counts five and six. Counts one, two, and five charged appellant with
violating R.C. 2907.02(A)(2), use of force or threat of force. Counts three, four, and six
charged appellant with violating R.C. 2907.02(A)(1)(b), victim less than thirteen years of
age. The grand jury also indicted appellant on a sexually violent predator specification.
The matter proceeded to a jury trial.


1 Appellant is transgender and his legal name has been changed to “Brittany.” But all of the court filings
are captioned with his birth name of “Joshua.” In his appellate brief, appellant makes note that the filings
in this case will utilize his birth name and will also use male pronouns. For this reason, this opinion will do
so as well.


Case No. 19 MO 0010
                                                                                         –3–


       {¶6}    The jury heard testimony from numerous witnesses including both victims,
their mothers, and appellant. It then found appellant guilty of all charges and found
appellant to be a sexually violent predator pursuant to the specification.
       {¶7}    The trial court subsequently held a sentencing hearing. The court found
that counts one, two, and five merged with counts three, four, and six for sentencing
purposes. The court sentenced appellant to three mandatory terms of life in prison
without parole to be served concurrently.
       {¶8}    Appellant filed a timely notice of appeal on May 2, 2019. He now raises
three assignments of error.
       {¶9}    Appellant’s first assignment of error states:

               THE TRIAL COURT ERRED WHEN IT ALLOWED A BIASED
       JUROR TO SIT ON MR. CARPENTER’S JURY.

       {¶10}   In this assignment of error, appellant takes issue with the seating of Juror
C.
       {¶11}   Juror C. is a school principal. (Tr. 118). When discussing appellant’s
presumption of innocence, Juror C. indicated that he could follow the law and not make
any determinations until after he received all of the evidence and the court had instructed
on the law. (Tr. 134-135). But further into voir dire, the following exchanges took place.
       {¶12}   During one exchange, defense counsel stated, “my client can sit here and
not present any evidence at all. Would you have a problem with that?” (Tr. 136-137).
Juror C. responded, “I can answer that by saying you know, fifty-fifty right now, but I can
be persuaded more so towards the victims that are minors.” (Tr. 137). Juror C. also
commented that “sometimes kids might be more truthful than adults.” (Tr. 138).
       {¶13}   During another exchange, defense counsel asked Juror C. if he would hold
it against appellant if he did not testify. Juror C. responded, “I guess I would ask why
wouldn’t he testify, if he’s innocent?” (Tr. 139-140).
       {¶14}   Finally, defense counsel asked Juror C., “Ultimately, that gets to the
question as to whether or not you can follow the law that the Judge gives you, given his
[appellant’s] absolute right not to testify.” (Tr. 142). Appellant replied, “So, in that case,




Case No. 19 MO 0010
                                                                                           –4–


yeah, I may not be able to follow the law * * * ‘Cause I’m assuming guilty if I can’t see and
listen to this person.” (Tr. 142).
       {¶15} Appellant argues that allowing Juror C. to remain on the jury after he
informed counsel and the court that he could not follow the law was plain error.
       {¶16} Appellant acknowledges that his counsel did not object to the seating of
Juror C. Since appellant did not object to the seating of Juror C., we must review this
assignment of error for plain error. Plain error should be invoked only to prevent a clear
miscarriage of justice. State v. Underwood, 3 Ohio St.3d 12, 14, 444 N.E.2d 1332 (1983).
Plain error is one in which but for the error, the outcome of the trial would have been
different. State v. Long, 53 Ohio St.2d 91, 97, 372 N.E.2d 804 (1978).
       {¶17} A prospective juror may be challenged for cause if he or she demonstrates
bias toward the defendant or the state. R.C. 2945.25(B); Crim.R. 24(C)(9). Moreover,
pursuant to R.C. 2313.17(B)(9), a potential juror may be challenged for cause if the
person “discloses by the person's answers that the person cannot be a fair and impartial
juror or will not follow the law as given to the person by the court.”
       {¶18}    Appellant first takes issue with Juror C.’s statements that he was “fifty-fifty
right now” but that he could “be persuaded more so towards victims that are minors” and
“sometimes kids might be more truthful than adults.” What appellant fails to mention,
however, is that immediately after making these statements Juror C. then stated, “I need
to hear some facts, before I would be swayed either way.” (Tr. 137). Thus, Juror C.
indicated that he would listen to the evidence in the case before he would decide whether
to believe the defense or the prosecution.
       {¶19}    Appellant also takes issue with Juror C.’s statements suggesting he might
not believe appellant was not guilty if appellant did not testify in his own defense.
       {¶20}    There is no plain error with this issue, however, because appellant took
the stand and testified in his defense. Juror C. indicated that he would wonder why
appellant would not take the stand if he was innocent. (Tr. 139-140). Juror C. also
indicated that he may not be able to follow the law if appellant did not testify and he could
not see appellant and listen to him. (Tr. 142). But appellant did testify. So Juror C.’s
statements regarding what he might think or that he might not be able to follow the law if
appellant did not testify are irrelevant, especially in light of a plain error analysis.



Case No. 19 MO 0010
                                                                                      –5–


       {¶21}   Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶22}   Appellant’s second assignment of error states:

               THE TRIAL COURT ERRED WHEN IT ALLOWED EXPERT
       TESTIMONY FROM A STATE’S WITNESS WHO WAS NOT FIRST
       QUALIFIED AS AN EXPERT, AND WHO DID NOT PREPARE A REPORT
       AT ALL, LET ALONE PROVIDE ONE TO THE DEFENSE IN DISCOVERY.

       {¶23}   In this assignment of error, appellant contends the state was required to,
and failed to, provide him with a copy of an expert report from social worker Pamela
Spencer. Spencer conducted a forensic interview of A.C.
       {¶24}   Appellant argues that Spencer testified as an expert in conducting forensic
interviews of children who alleged sexual assault. As such, appellant asserts, the state
was required to provide him with an expert report from Spencer prior to trial. He contends
Spencer did not merely recite the circumstances of her interview with A.C. Instead, she
gave opinions and judgments that only an expert in child forensic interviewing could give.
For instance, Spencer offered the opinions that A.C. was not coached and that A.C.’s
self-harming was an indicator of sexual abuse. Moreover, Spencer testified as to her
training and qualifications to offer such opinions.
       {¶25}   Appellant asserts the trial court should not have allowed Spencer to testify
since she did not file a report and provide a copy to him before trial. Alternatively, he
contends the trial court should have declared a mistrial after Spencer’s testimony. He
asserts the trial court’s failure to do so constituted plain error because Spencer’s
testimony bolstered A.C.’s testimony that appellant raped her, which was not otherwise
supported by any other evidence.
       {¶26}   Once again, appellant acknowledges that his counsel did not object to
Spencer’s testimony or the lack of an expert report. Thus, this matter will be reviewed for
plain error.
       {¶27}   Crim.R. 16(K) provides:




Case No. 19 MO 0010
                                                                                         –6–


       An expert witness for either side shall prepare a written report summarizing
       the expert witness’s testimony, findings, analysis, conclusions, or opinion,
       and shall include a summary of the expert’s qualifications. The written report
       and summary of qualifications shall be subject to disclosure under this rule
       no later than twenty-one days prior to trial, which period may be modified
       by the court for good cause shown, which does not prejudice any other
       party. Failure to disclose the written report to opposing counsel shall
       preclude the expert’s testimony at trial.
Thus, pursuant to the rule, Spencer was only required to prepare and submit a report if
she was testifying as an expert. If she did testify as an expert, the fact that the state did
not provide appellant with her report, could preclude her expert testimony at trial.

       {¶28}    Therefore, Appellant urges this court to examine whether Spencer actually
testified as an expert. The state contends she testified as a lay witness.
       {¶29}    Pursuant to Evid.R. 702, a witness may testify as an expert if three
conditions are met: (1) the testimony either relates to matters beyond the knowledge or
experience possessed by lay persons or dispels a misconception common among lay
persons; (2) the witness is qualified as an expert by specialized knowledge, skill,
experience, training, or education regarding the subject matter of the testimony; and (3)
the testimony is based on reliable scientific, technical, or other specialized information.
“If the witness is not testifying as an expert, the witness’ testimony in the form of opinions
or inferences is limited to those opinions or inferences which are (1) rationally based on
the perception of the witness and (2) helpful to a clear understanding of the witness’
testimony or the determination of a fact in issue.” Evid.R. 701.
       {¶30}    As the Second District has pointed out:

               The line between expert testimony under Evid.R. 702 and lay opinion
       testimony under Evid.R. 701 is not always easy to draw. Id. at ¶ 19.
       However, as recognized by the Supreme Court of Ohio, courts have
       permitted lay witnesses to express their opinions in areas in which it would
       ordinarily be expected that an expert must be qualified under Evid.R. 702.
       State v. McKee, 91 Ohio St.3d 292, 296, 744 N.E.2d 737 (2001). “Although



Case No. 19 MO 0010
                                                                                         –7–


       these cases are of a technical nature in that they allow lay opinion testimony
       on a subject outside the realm of common knowledge, they still fall within
       the ambit of the rule's requirement that a lay witness's opinion be rationally
       based on firsthand observations and helpful in determining a fact in issue.
       These cases are not based on specialized knowledge within the scope of
       Evid.R. 702, but rather are based upon a layperson's personal knowledge
       and experience.” (Footnote omitted.) Id. at 296–297, 744 N.E.2d 737; see
       also State v. Jones, 2015-Ohio-4116, 43 N.E.3d 833, ¶ 107 (2d Dist.) (police
       detective could testify about typical behavior of children in child abuse cases
       based on his training and experience in such cases); State v. Renner, 2d
       Dist. Montgomery No. 25514, 2013-Ohio-5463, 2013 WL 6576714, ¶ 77.

Hetzer-Young v. Elano Corp., 2d Dist. Greene No. 2015-CA-38, 2016-Ohio-3356, ¶ 44.
       {¶31}    In this case, the state did not ask the trial court to qualify Spencer as an
expert. Thus, the issue was never before the court.
       {¶32}    Spencer is a social worker and forensic interviewer at the Stark County
Department of Job and Family Services (SCDJFS). She testified that in order to receive
her position she earned a bachelor’s degree in sociology. (Tr. 466). While employed at
SCDJFS, she completed 30 hours of training pertaining to child welfare and forensic
interviewing.   (Tr. 466-467).     This training included multiple classes on forensic
interviewing during the course of her employment. (Tr. 468-469).
       {¶33}    Spencer then testified regarding her interview with A.C. Spencer stated
that while she was talking with A.C., she notice several verbal and non-verbal clues
common in children who have been abused. (Tr. 473). She noted A.C. was soft spoken
and giggled a little bit. (Tr. 473). She also observed that A.C. appeared embarrassed at
times and didn’t maintain eye contact. (Tr. 473-474).
       {¶34}    Spencer testified that during the interview, A.C. disclosed that appellant
touched her inappropriately and vaginally raped her many times over a five-to-six year
period. (Tr. 478-479). A.C. told Spencer that she would tell appellant to stop, but he
refused. (Tr. 479). She also told Spencer that appellant told her she would be in trouble
if she told her mom. (Tr. 479). A.C. denied oral and anal sex to Spencer. (Tr. 481-482).
Spencer testified that it was not uncommon for children to later disclose more information


Case No. 19 MO 0010
                                                                                        –8–


over time. (Tr. 482-483). She also testified that A.C. talked about cutting herself and
punching herself. (Tr. 488-489). Spencer stated that self-harm is an indicator of sexual
abuse. (Tr. 489).
       {¶35}   The prosecutor asked Spencer to answer several questions based on her
“education,” “training,” and/or “experience.” (Tr. 477, 482, 483). Spencer also testified
that her testimony was based on her observations of A.C. and what A.C. told her in
addition to her forensic interview training and her education. (Tr. 500).
       {¶36}   Clearly, Spencer’s testimony as to what A.C. disclosed to her during the
interview was that of a lay witness. She was simply relating facts to the jury as to what
A.C. said based on her own observations.
       {¶37}   The issue concerns other testimony that is alleged to stray into the territory
of an expert witness.
       {¶38} The prosecutor asked Spencer if disclosure over time, as opposed to all at
the same time, was to be expected based on her “education and your training and your
experience.” (Tr. 477). The prosecutor followed up by soliciting testimony that Spencer
had conducted over one thousand forensic interviews. (Tr. 477).
       {¶39}   Later, Spencer testified that A.C. did not disclose anal or oral sex during
her interview. (Tr. 481). The prosecutor then asked her, “is that something that is based
on your education and training and experience, would that be inconsistent if she later said
that it did happen?” (Tr. 482). To which Spencer replied “no.” (Tr. 482).
       {¶40}   In discussing how children remember things, the prosecutor asked
Spencer, “Do you think that kids based on your education, training and experience,
remember things based on other significant events?” (Tr. 483).
       {¶41}   Regardless of whether Spencer offered some expert opinions, there was
no objection, and for the reasons explained below, the admission of the contested
testimony was not an obvious error that was outcome determinative. As explained in the
prior assignment of error, plain error cannot be recognized unless the error is obvious
and the outcome of the trial would have been different. State v. Barnes, 94 Ohio St.3d
21, 27, 2002-Ohio-68, 759 N.E.2d 1240. The reviewing court’s “discretionary” power to
recognize plain error must be exercised “with the utmost caution, under exceptional
circumstances and only to prevent a manifest miscarriage of justice.” Id.



Case No. 19 MO 0010
                                                                                       –9–


       {¶42} In addition, the Ohio Supreme Court very recently addressed the issue of
whether the admission of expert opinion testimony that was not set forth in a written report
is reversible error and found harmless error in a case where there was an objection. In
State v. Boaston, Slip Opinion 2020-Ohio-1061, Boaston was convicted of murdering his
ex-wife.
       {¶43} More than a year prior to trial, the state provided the deputy coroner’s
written autopsy report to the defense. Id. at ¶ 38. The report detailed the deputy coroner’s
findings, which included her determinations as to the appearance and weight of the
contents in the victim’s stomach, but did not include her opinion as to the time of death
based on those stomach contents. Id. The deputy coroner then met with defense counsel
19 days before trial. Id. at ¶ 40. At this meeting, based on the findings contained in the
autopsy report, she shared her opinion as to the victim’s time of death and her opinion
that the shape of the abrasion under the victim’s chin was consistent with the shape of
the buckle on a glove that had been collected from Boaston. Id. Defense counsel
“suggested” that the state supply a supplemental report, but the state did not provide one.
Id.
       {¶44} At trial, defense counsel moved to exclude the deputy coroner’s opinion
testimony as to the time of death and the glove-buckle comparisons because the deputy
coroner failed to provide a written report summarizing these opinions at least 21 days
prior to trial, as required by Crim.R. 16(K), or because she failed to supplement her report
following defense counsel’s meeting with her. Id. at ¶ 41. The trial court overruled the
objection and permitted the testimony. Id. The court of appeals upheld the trial court’s
judgment based on the trial court’s broad discretion in regulating the admission of
evidence and on waiver. Id.
       {¶45} On appeal to the Ohio Supreme Court, Boaston argued the state’s failure
to supply a written report providing the deputy coroner’s opinions and “scientific
reasoning” that the victim died within one to two hours after eating and that the bruise
under her chin was consistent with Boaston’s glove violated Crim.R. 16(K). Id. at ¶ 42.
The state, on the other hand, argued that Crim.R. 16(K) only requires “a written report
summarizing ‘the expert witness’s testimony, findings, analysis, conclusions, or opinions’
” and does not require “scientific reasoning.” Id. at ¶ 43. Alternatively, the state argued



Case No. 19 MO 0010
                                                                                          – 10 –


that even if it violated Crim.R. 16(K), the rule is subject to the requirements of Crim.R. 52.
Id. Thus, any error in the admission of an expert opinion not specifically stated in the
deputy coroner’s written report would only be reversible if the error was prejudicial to
Boaston’s substantial rights. Id.
       {¶46} The Court began by analyzing Crim.R. 16, noting that the Rule was
amended in 2010 “in large part to strengthen the protections of a defendant’s
constitutional due-process rights to a fair trial.” Id. at ¶ 44. As part of the amendment,
Crim.R. 16(K) was adopted, which requires that expert witnesses generate written reports
and that those reports be disclosed to the opposing party no later than 21 days before
trial. Id. at ¶ 46.
       {¶47} The Court went on then to determine whether Crim.R. 16(K) required the
exclusion of the deputy coroner’s testimony that went beyond the scope of her written
autopsy report. Id. at ¶ 46. The Court noted that the deputy coroner’s unwritten opinions
did not affect Boaston’s defense strategy, no continuance was requested, and defense
counsel thoroughly cross-examined the deputy coroner as to her time-of-death and glove-
buckle-analysis opinions. Id. at ¶ 50. Thus, no unfair surprise occurred. Id. But the
Court continued its analysis.
       {¶48} The Court went on to find:

       The plain language of Crim.R. 16(K) expressly provides the consequence
       for failing to disclose an expert’s report as required: “Failure to disclose the
       written report to opposing counsel shall preclude the expert’s testimony at
       trial.” (Emphasis added.) Crim.R. 16(L)(1) implicitly acknowledges this
       remedy: “The trial court may make orders regulating discovery not
       inconsistent with this rule.” (Emphasis added.) And while Crim.R. 16(K)
       confers some measure of discretion on trial judges, it is limited to modifying
       the 21-day requirement “for good cause shown, which does not prejudice
       any other party.”
Id. at ¶ 55. Thus, the Court found that the deputy coroner’s opinions regarding the time
of death and buckle abrasion, should have been set forth in a report or supplemental
report pursuant to Crim.R. 16(K), which would have placed Boaston on formal notice of
this substantive opinion testimony and given him the opportunity to seek other expert-


Case No. 19 MO 0010
                                                                                      – 11 –


opinion testimony on these issues. Id. at ¶ 56-57. As such, the Court determined that
the state violated Crim.R. 16(K) by failing to provide a written report that contained the
deputy coroner’s opinions on these topics and the trial court erred in allowing the opinion
testimony that went beyond the scope of the supplied expert report. Id. at ¶ 58.

       {¶49}   But the Court did not end its analysis there.        Having found that the
admission of this evidence was error, it moved on to consider whether that error was
harmless. Id. at ¶ 59.
       {¶50}   The Court found the error was harmless because Boaston was not
prejudiced by the admission of the evidence. Id. at ¶ 64. It noted that the evidence was
not essential to the state’s prosecution. Id. It also found that even without the deputy
coroner’s opinion testimony regarding the time of death and the glove-buckle comparison,
the remaining evidence overwhelmingly established Boaston’s guilt beyond any
reasonable doubt. Id. at ¶ 65. The Court concluded: “We hold that it is error to admit
expert opinion testimony when the expert’s opinion was not set forth in a written report
prepared in compliance with Crim.R. 16(K). In this case, however, the trial court’s
admission of testimony that went beyond the scope of the expert’s written report was
harmless error.” Id. at ¶ 70.
       {¶51}   Likewise, in this case, any error in the trial court’s admission of Spencer’s
testimony without a report was harmless. Disregarding the parts of Spencer’s testimony
alleged to contain expert opinions, the evidence against appellant in this case was
substantial.
       {¶52}   A.C. testified that appellant began sexually abusing her after he and her
mother (Tabitha) split up and appellant moved in with his girlfriend (Charlotte). (Tr. 275).
She was five years old at the time and about to start kindergarten. (Tr. 275-276). She
described the first time the abuse occurred. (Tr. 276-281). A.C. testified that they were
sitting on the bed watching the movie It while Charlotte was grocery shopping. (Tr. 276-
277). Appellant removed her pants and his own pants. (Tr. 278-279). A.C. stated that
appellant then vaginally raped her. (Tr. 279-280). She stated that it “hurt incredibly awful”
and she asked him to stop but he did not. (Tr. 280-281). When it was over, appellant
told A.C. not to tell anyone. (Tr. 282).



Case No. 19 MO 0010
                                                                                     – 12 –


       {¶53}   A.C. went on to testify that appellant repeatedly raped her whenever she
visited him. (Tr. 284-295). The abuse included vaginal and anal rape in addition to oral
sex. (Tr. 295). A.C. testified she never told her mother about the abuse because she
was scared. (Tr. 294, 299). She stated that she obeyed appellant because he was her
dad. (Tr. 298-299). A.C. testified that the last time appellant raped her was on February
14, 2016, when she was 11 years old. (Tr. 306, 311). She remembered this day because
it was the last time she visited appellant at Charlotte’s house. (Tr. 306).
       {¶54}   A.C. also testified that when she was ten years old, her mother had her
see a counselor because she was cutting herself. (Tr. 312). A.C. stated that close to
Christmas 2016, she finally disclosed to her school counselor that appellant had been
raping her. (Tr. 317). She stated she was going to have to visit appellant over Christmas
break and she was trying to put a stop to the abuse. (Tr. 317-318).
       {¶55}   A.C. additionally testified about appellant being transgender. She stated
that she grew up with appellant being “trans” and that she loved him regardless of the fact
that he wanted her to call him “Mom” or “Brittany.” (Tr. 324-325).
       {¶56}   A.C.’s mother, Tabitha, testified that after she and appellant broke up, A.C.
visited with appellant every other weekend.       (Tr. 375).   A.C.’s visits with appellant
continued until third or fourth grade. (Tr. 380). Tabitha noticed marks on A.C.’s arms and
came to learn from A.C. that she was cutting herself. (Tr. 381-382). Tabitha also noticed
that A.C. did not want to go to visit appellant. (Tr. 383). Tabitha took A.C. to counseling
to deal with the cutting. (Tr. 384-385).
       {¶57}   Tabitha stated that in December 2016, she received a call from the school
counselor. (Tr. 386). She went to A.C.’s school and A.C. then disclosed to her that
appellant had been raping her. (Tr. 386). She stated that thereafter she took A.C. for
interviews and a checkup. (Tr. 387). Tabitha also stated that after her disclosure, A.C.
learned appellant had been abusing G.B. too. (Tr. 390). She testified that A.C. blamed
herself and thought that if she would have come forward sooner she would have been
able to spare G.B. from appellant’s abuse. (Tr. 390).
       {¶58}   A.C.’s school counselor testified that on December 22, 2016, A.C.
disclosed to her that appellant had been raping her since she was five. (Tr. 453-454).
The counselor stated that A.C. was shaking and in tears and also confided that she was



Case No. 19 MO 0010
                                                                                    – 13 –


having suicidal thoughts. (Tr. 454). The counselor immediately contacted children’s
services and Tabitha. (Tr. 455-456). She stated that Tabitha came right away and A.C.
then disclosed to her what appellant had done. (Tr. 457).
      {¶59}    Retired Police Chief Chuck Hamilton investigated this matter.           He
interviewed appellant. Chief Hamilton informed appellant of the allegations A.C. had
made. (Tr. 618). He asked appellant if he believed A.C. to be a truthful person. (Tr.
618). Appellant responded that she was. (Tr. 618). At no point did appellant call A.C. a
liar. (Tr. 622). Chief Hamilton also spoke with A.C. She told the chief that appellant
placed his penis in her vagina and that he did so whenever she visited him. (Tr. 627).
She indicated that the last time this happened was in February 2016. (Tr. 627).
      {¶60}    Megan Dahlheimer is the pediatric nurse practitioner who examined A.C.
Dahlheimer testified that it is very common for children to not report sexual abuse
immediately. (Tr. 687-688). She stated that A.C.’s physical examination was normal,
which is very common in a sexual abuse case. (Tr. 692). This is due in part because
A.C.’s exam did not take place until almost a year after the last disclosed incident of
abuse. (Tr. 692-693). Dahlheimer also stated that Tabitha had informed her that A.C.
began menstruating at age seven. (Tr. 696). Dahlheimer testified that early onset of
menstruation can be a sign of sexual abuse. (Tr. 696-697). Additionally, she stated that
cutting is a red flag for abuse as is suicidal ideation, which A.C. disclosed to her. (Tr.
698). At the conclusion of her exam, Dahlheimer’s diagnosis was consistent for child
sexual abuse. (Tr. 702).
      {¶61}    G.B. was nine when she testified. (Tr. 411). She testified that appellant
touched her in a place he was not supposed to touch her. (Tr. 414). G.B. stated that it
happened when her mom was at work. (Tr. 414). She said this occurred when she was
in the first or second grade. (Tr. 415). She stated that this would occur on the couch in
the living room. (Tr. 421-422). G.B. then elaborated and testified that appellant touched
her “pee-pee” with his hands. (Tr. 417). She stated that she told him not to do that
because her mom would get really mad but that he did it anyway. (Tr. 417). Appellant
then told G.B. not to tell her mom. (Tr. 418). She also testified that appellant put his
mouth on her “pee-pee.” (Tr. 428-429). G.B. stated that appellant also did these thing
when she visited him (after he had moved out of Charlotte’s house). (Tr. 432-433). She



Case No. 19 MO 0010
                                                                                      – 14 –


then finally disclosed to Jamie (her mom’s friend) and Charlotte (her mom) what appellant
had been doing to her. (Tr. 431). G.B. also testified that she “didn’t even know [A.C.]
was involved in this” until she heard her mom talking on the phone about the night before
the trial. (Tr. 441-442).
        {¶62} G.B. also testified that she had a scar on her side from appellant hitting her
with a belt. (Tr. 418). And she testified that appellant would lock her in the basement.
(Tr. 419).
        {¶63} Charlotte testified that she began a relationship with appellant in 2010,
when G.B. was a year old. (Tr. 516). Appellant moved in with her and the two had a son
together in 2011. (Tr. 518). Charlotte stated that A.C. came and stayed with them every
other weekend from the time she was five. (Tr. 522). She testified that appellant would
care for the children while she was at work. (Tr. 523).
        {¶64} After she and appellant broke up and appellant moved out, Charlotte’s
girlfriend Jamie moved in with her. (Tr. 544). Charlotte testified that Jamie called her at
work to tell her that G.B. had disclosed to her that appellant had been abusing her. (Tr.
543-544). Charlotte then asked G.B. what had happened and G.B. disclosed the abuse
to her. (Tr. 545). Charlotte filed a police report. (Tr. 545). Charlotte stated that at the
time G.B. disclosed to her what appellant had done she did not know about A.C.’s
disclosure. (Tr. 547). She also testified that G.B. developed a problem with bedwetting
when she was approximately four years old, which got better after her disclosure. (Tr.
553).
        {¶65} Charlotte additionally testified regarding State’s Exhibit 2, a photograph of
appellant naked. She stated that the photograph was an accurate depiction of appellant
while he was taking hormones. (Tr. 550-551). She stated that appellant was taking
hormones throughout the time they were living together. (Tr. 550).
        {¶66} Scott Steele is a child forensic interviewer at Harmony House Children’s
Advocacy Center. He interviewed G.B. She was seven at the time of the interview. (Tr.
578). The interview was played for the jury. (Tr. 574). Steele testified that G.B. was
uncomfortable describing what appellant did to her. (Tr. 578-579). She was willing to
circle areas on a picture of where appellant touched her. (Tr. 577-578). G.B. circled the
genital area and the buttocks area. (Tr. 578). And when Steele asked her what appellant



Case No. 19 MO 0010
                                                                                    – 15 –


used to touch her private area, G.B. circled the mouth on the picture. (Tr. 583-584). She
then indicated that appellant used his hand to touch her buttocks. (Tr. 584).
       {¶67}    Lauren Brown is another forensic interviewer who interviewed G.B. The
video of her interview with G.B. was also played for the jury. (Tr. 644-645). During the
interview, G.B. disclosed that appellant put his mouth on her vagina and put his finger on
her vagina. (Tr. 646). Brown also prepared and submitted a report describing her
findings. (Tr. 650).
       {¶68}    The evidence was overwhelming that appellant sexually abused both girls.
Both A.C. and G.B. testified that appellant sexually abused them. And neither girl knew
that the other had disclosed abuse. In other words, they disclosed abuse by appellant
independently of each other. This bolstered each of their testimonies. Additionally, the
nurse who examined A.C. testified that A.C.’s condition was consistent with sexual abuse.
And both A.C.’s counselor and her mother corroborated her disclosure. Moreover, the
jury viewed the videos of G.B.’s forensic interviews so they were able to view her
demeanor as she disclosed the abuse to the interviewers.
       {¶69}    In sum, even if Spencer offered some expert opinions without submitting
an expert report, any error was not plain error and was harmless even if an objection had
been lodged in light of the substantial evidence against appellant.
       {¶70}    Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶71}    Appellant’s third assignment of error states:

                JOSHUA     CARPENTER        WAS     DENIED      THE   EFFECTIVE
       ASSISTANCE OF COUNSEL.

       {¶72}    Here appellant asserts his trial counsel was ineffective in four ways. We
will examine each allegation of ineffectiveness in turn.
       {¶73} To prove an allegation of ineffective assistance of counsel, the appellant
must satisfy a two-prong test. First, appellant must establish that counsel's performance
has fallen below an objective standard of reasonable representation.        Strickland v.
Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley,
42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus. Second,


Case No. 19 MO 0010
                                                                                       – 16 –


appellant must demonstrate that he was prejudiced by counsel's performance. Id. To
show that he has been prejudiced by counsel's deficient performance, appellant must
prove that, but for counsel's errors, the result of the trial would have been different.
Bradley, at paragraph three of the syllabus.
       {¶74} Appellant bears the burden of proof on the issue of counsel's
ineffectiveness. State v. Calhoun, 86 Ohio St.3d 279, 289, 714 N.E.2d 905 (1999). In
Ohio, a licensed attorney is presumed competent. Id.
       {¶75} First, appellant argues his counsel was ineffective for failing to challenge
Juror C. as being biased in favor of the prosecution. He asserts his counsel should have
challenged Juror C. for cause, or at least used a peremptory challenge to strike him from
the jury. Instead, appellant asserts, counsel used his peremptory challenges on less-
objectionable jurors. Appellant focuses on Juror C.’s statements that he tended to believe
children over adults and he might not be able to follow the law if appellant did not testify.
       {¶76} “When a defendant bases an ineffective-assistance claim on an assertion
that his counsel allowed the impanelment of a biased juror, the defendant ‘must show that
the juror was actually biased against him.’ (Emphasis added.)” State v. Mundt, 115 Ohio
St.3d 22, 2007-Ohio-4836, 873 N.E.2d 828, ¶ 67, quoting Miller v. Francis, 269 F.3d 609,
616 (6th Cir.2001). Appellant has pointed to no evidence of actual bias here.
       {¶77} Moreover, appellant’s arguments that the prospective jurors his counsel did
dismiss were less objectionable than Juror C. is unfounded. Counsel exercised his
peremptory challenges to dismiss Jurors H., N., W., and O. (Tr. 167, 178, 185, 195).
       {¶78} Juror H. is a first-grade classroom aide and a mandatory reporter. (Tr. 107-
108). She stated that she believed appellant must have done something or he would not
be having a trial. (Tr. 97).
       {¶79} Juror N. coaches volleyball and Girl Scouts. (Tr. 109-110). She stated that
she was afraid she would have a tendency to believe children simply because they are
children. (Tr. 90). She also has three young children and believed children tended to be
more honest than adults. (Tr. 91).
       {¶80} In response to the questions, if the state did not meet its burden of proof,
could she return a not guilty verdict, Juror W. stated that she would try her best. (Tr. 104-
105). When questioned further, she stated that she “just love[s] kids.” (Tr. 106).



Case No. 19 MO 0010
                                                                                    – 17 –


       {¶81} Juror O. stated that she thought it might be more difficult to be impartial
because children were involved in this case. (Tr. 85-86). Juror O. also stated that she
was afraid she would cry throughout the trial because she is very emotional when it comes
to a child. (Tr. 89).
       {¶82} And appellant’s counsel did successfully challenge other jurors for cause.
Counsel challenged Juror C.C., who indicated she could not listen to the evidence and
make a decision based solely on what she heard. (Tr. 113-116). The court dismissed
her. (Tr. 117). Counsel also successfully challenged Juror P., who had concerns about
her ability to give appellant a fair trial. (Tr. 203-206).
       {¶83} An appellate court will not second-guess trial strategy decisions such as
those made in voir dire. State v. Cornwell, 86 Ohio St.3d 560, 569, 1999-Ohio-125, 715
N.E.2d 1144. Appellant’s counsel challenged numerous jurors who he thought might be
biased or could not give appellant a fair trial. We will not second-guess counsel’s
decisions as to which jurors to keep and which jurors to challenge.
       {¶84} Second, appellant argues his counsel was ineffective for failing to object to
Spencer’s expert testimony, which she offered without providing appellant with an expert
report. He contends there was no strategic reason for his counsel to allow the jury to
hear Spencer’s opinions when her testimony could have been precluded all together.
       {¶85} As discussed in appellant’s second assignment of error, even though
Spencer offered some expert opinions without submitting a report, any error in admitting
her testimony was harmless error in light of the overwhelming evidence against appellant.
       {¶86} Third, appellant argues his counsel was ineffective for failing to conduct
voir dire examination of the jurors regarding any potential transgender bias. He points
out that his transgender status was brought up throughout his trial. Appellant contends
his counsel should have inquired during voir dire about the jurors’ attitudes towards
transgender individuals. In support, he cites to various studies claiming that transgender
individuals are discriminated against or harassed because they are transgender.
       {¶87} As mentioned above, we will not second-guess voir dire strategy decisions.
Cornwell, 86 Ohio St.3d at 569. It is entirely reasonable to presume that counsel did not
want to call unnecessary attention to appellant’s transgender status.




Case No. 19 MO 0010
                                                                                       – 18 –


        {¶88}   The Ohio Supreme Court has held that defense counsel does not have to
ask any particular questions during voir dire and counsel’s decision to ask questions
regarding racial prejudice is a choice best left to counsel. State v. Smith, 89 Ohio St.3d
323, 327, 2000-Ohio-166, 731 N.E.2d 645. Comparing any potential transgender bias to
racial bias, the same would hold true here. Whether to voir dire the jury regarding any
potential transgender bias was a strategic decision best left to defense counsel’s
discretion. Thus, we will not conclude appellant’s counsel was ineffective for deciding not
to question the jury regarding any transgender bias.
        {¶89} Finally, appellant argues his counsel was ineffective for failing to request
that State’s Exhibit 2 be cropped to exclude an irrelevant and inflammatory depiction of
him during hormone therapy. A.C. testified that appellant did not have any pubic hair
when he was abusing her. The state offered State’s Exhibit 2 to corroborate A.C.’s
testimony on this point. State’s Exhibit 2 shows appellant completely naked, wearing
makeup, with a women’s hairstyle, and breasts starting to develop from hormone therapy.
Appellant argues his counsel should have argued for the photograph to have cropped to
display only the area that was relevant to the state’s case, in other words, only his male
genital area. He argues that for the jury to see him in his “gender fluidity” was prejudicial.
        {¶90} Counsel’s failure to object to admissible evidence does not establish
ineffective assistance. State v. Tyler, 10th Dist. Franklin No. 05AP-989, 2006-Ohio-6896,
¶ 40.
        {¶91} “Relevant evidence” is evidence that has a tendency to make the existence
of any fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence. Evid.R. 401. Generally, all relevant
evidence is admissible. Evid.R. 402. Relevant evidence is inadmissible if its probative
value is substantially outweighed by the danger of unfair prejudice, of confusion of the
issues, or of misleading the jury. Evid.R. 403.
        {¶92} In this case, State’s Exhibit 2 was admissible evidence. It had a tendency
to establish that A.C.’s veracity in her testimony regarding appellant. The fact that she
knew he did not have any pubic hair helped to establish the truthfulness of her testimony.
This was likely not something she would know about appellant unless she had seen it.




Case No. 19 MO 0010
                                                                                    – 19 –


Thus, State’s Exhibit 2 was admissible unless its probative value was substantially
outweighed by the danger of unfair prejudice, as appellant asserts.
       {¶93} Appellant claims only that his counsel should have requested that the state
crop the photograph so that the jury would not see his face and hair looking like a woman
and would not see his developing breasts. He does not challenge the relevancy of the
photograph. The problem with this argument, however, is twofold as the state suggests.
First, without appellant’s face in the photograph, questions could easily arise as to
whether the photograph was actually of appellant. And second, A.C. testified as to the
time frame when appellant was abusing her. The testimony indicated that appellant was
living as a woman at that time. Thus, the fact that appellant looked like a woman at the
time, corroborated the time period that the abuse occurred.
       {¶94} Because State’s Exhibit 2 was both relevant and admissible, appellant’s
counsel was not ineffective for failing to object to it. Moreover, as discussed above, the
evidence establishing appellant’s guilt was substantial. Thus, appellant cannot show the
necessary prejudicial effect here.
       {¶95} Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶96} For the reasons stated above, the trial court’s judgment is hereby affirmed.




Robb, J., concurs.
D’Apolito, J., concurs.




Case No. 19 MO 0010
[Cite as State v. Carpenter, 2020-Ohio-5295.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Monroe County, Ohio, is affirmed. Costs to be waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.